

njrlogoa05.jpg [njrlogoa05.jpg]
August 18, 2017
PERSONAL & CONFIDENTIAL
Ms. Mariellen Dugan
Re: Resignation Agreement and General Release Dear Mariellen:
This letter (the "Agreement") sets forth our mutual understanding and agreement
concerning your separation from your employment with New Jersey Natural Gas
Company (the "Company").
1. Separation Date. You agree and acknowledge that you resigned from employment
with the Company, effective August 14, 2017 (the "Separation Date"). Whether or
not you sign this Agreement:
(a)You will be paid for any earned, but unpaid base salary through the
Separation Date at the Company's next regular payroll date following the
Separation Date, less withholding of all applicable federal, state and local
taxes.
(b)You will be paid for any accrued, but unused leave through the Separation
Date in accordance with Company policy.
(c)Your eligibility to participate in Company sponsored group health coverage as
an employee of the Company will end effective August 31, 2017. Thereafter, you
will be eligible to continue to participate in this health coverage in
accordance with a federal law called the Consolidated Omnibus Budget
Reconciliation Act ("COBRA"), subject to COBRA's terms, conditions and
restrictions.
(d)Your eligibility to participate in all other Company sponsored group benefits
will end effective on the Separation Date.
(e)You will be reimbursed for any expenses properly incurred, provided that you
submit receipts for such expenses in accordance with the Company's reimbursement
policy on or before August 18, 2017.






--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 2




2.      Severance Benefits. Provided that you sign and do not revoke this
Agreement, agreeing to be bound by the General Release in Paragraph 3 below and
the other terms and conditions of this Agreement described below, and that you
comply with all of your obligations under this Agreement, the Company will
provide you with the following special severance benefits (the "Severance
Benefits"):
(a)The Company will, within thirty (30) days after expiration of the revocation
period referenced in Paragraph 24 below, pay a lump-sum of $370,000 (equivalent
to twelve months of your current annual base salary as of the Separation Date),
as follows: $245,000 to you, less withholding of all applicable federal, state
and local taxes, and $125,000 to your counsel, Cerasia & Del Rey-Cone LLP, for
attorneys' fees in connection with the negotiation of this Agreement, the
General Release and the separation of your employment with the Company. Cerasia
& Del Rey-Cone LLP will provide the Company with an IRS Form W-9. The Company
will issue you and Cerasia & Del Rey-Cone LLP an IRS Form 1099 with respect to
this payment of attorneys' fees.
(b)The Company will pay you a lump-sum in the amount of $232,656, less
withholding of all applicable federal, state and local taxes, in respect of your
short-term incentive award ("STI") for fiscal 2017, at the same time that fiscal
2017 STI payments are made to other Company executives.
(c)Notwithstanding your resignation on the Separation Date, 10,236 unvested
Restricted Stock Units previously granted to you, on November 11, 2014, pursuant
to the Stock Award and Incentive Plan, will vest and be distributed to you on
October 15, 2017 (and shall not be forfeited, as they would absent this
Agreement). For the avoidance of doubt, any other unvested shares previously
awarded to you under any plans or agreements (including, without limitation,
under the Stock Award and Incentive Plan, the Performance Shares Agreement —
TSR, and the Performance Shares Agreement — NFE) shall be forfeited and shall
not vest.
(d)Provided that you properly and timely elect to continue your existing
healthcare insurance coverage in accordance with the continuation requirements
of COBRA, the Company will pay directly to the insurance carrier 100% of the
cost to you of the premium for such coverage through November 30, 2017.
(e)You will not be eligible for the Severance Benefits described in this
Paragraph 2 if the Company concludes that you have not cooperated fully with
your obligations under this Agreement or if you revoke this Agreement on a
timely basis in accordance with Paragraph 24 below. You also will not be
eligible for the Severance Benefits described in this Paragraph 2 until: (i) the
Company has received an executed copy of this Agreement; (ii) the revocation
period referenced in Paragraph 24 below has expired; and (iii) you have complied
with your obligations regarding Company property and documents in accordance
with Paragraph 9 below.





--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 3


3.    General Release.
(a)You hereby release, forever discharge, and covenant not to sue, to the
maximum extent permitted by law, the Company and each of the other "Releasees"
as defined below, with respect to any and all claims, causes of action,
complaints, lawsuits, demands or liabilities of any kind (collectively "Claims")
as described below which you, your heirs, agents, administrators or executors
have or may have against the Company or any of the other Releasees.
(b)By agreeing to this General Release, you are waiving any and all Claims that
can be waived, to the maximum extent permitted by law, which you have or may
have against the Company or any of the other Releasees arising out of or
relating to any conduct, matter, event or omission existing or occurring before
you sign this Agreement, and any monetary or other personal relief for such
Claims, including, but not limited to, the following:
(i)any Claims having anything to do with your employment with the Company and/or
any of its parent, subsidiary, related and/or affiliated companies (as described
in Paragraph 3(c) below);
(ii)any Claims having anything to do with the separation of your employment with
the Company and/or any of its parent, subsidiary, related and/or affiliated
companies (as described in Paragraph 3(c) below);
(iii)any Claims for severance, benefits, bonuses, commissions, short or
long-term incentive awards, deferred stock retention awards and/or other
compensation of any kind;
(iv)any Claims for reimbursement of expenses of any kind;
(v)any Claims for attorneys' fees or costs;
(vi)any Claims under the Employee Retirement Income Security Act ("ERISA");
(vii)any Claims of discrimination and/or harassment based on age, sex,
pregnancy, race, religion, color, creed, disability, handicap, failure to
accommodate, citizenship, marital status, national origin, ancestry, sexual
orientation, gender identity, genetic information or any other factor protected
by Federal, State or Local law as enacted or amended (such as the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq.,; Title VII of the
Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of 1866, the
Americans with Disabilities Act, the Equal Pay Act, the Genetic Information
Non-Discrimination Act and state or local EEO laws under subparagraph (ix)
below) and any Claims for retaliation under any of the foregoing laws;






--------------------------------------------------------------------------------







Ms. Mariellen Dugan
August 18, 2017
Page 4


(viii)any Claims regarding leaves of absence including, but not limited to, any
Claims under the Family and Medical Leave Act, the New Jersey Family Leave Act,
or any state or local leave laws under subparagraph (ix) below;
(ix)any Claims under state or local laws, including, but not limited to, the New
Jersey Law Against Discrimination, New Jersey Family Leave Insurance Law, New
Jersey SAFE Act, the Millville Dallas Airmotive Plant Job Loss Notification Act,
the New Jersey Military Leave Law, and the New Jersey Conscientious Employee
Protection Act;
(x)any Claims arising under the Immigration Reform and Control Act ("IRCA");
(xi)any Claims arising under the Uniformed Services Employment and Reemployment
Rights Act ("USERRA") or any state law governing military leave;
(xii)any Claims for violation of public policy;
(xiii)any whistleblower or retaliation Claims;
(xiv)any Claims under the Sarbanes-Oxley Act or the Dodd-Frank Act;
(xv)any Claims under the New Jersey Constitution;
(xvi)any Claims for emotional distress or pain and suffering; and/or
(xvii)any other statutory, regulatory, common law or other Claims of any kind,
including, but not limited to, Claims for breach of contract, libel, slander,
fraud, wrongful discharge, promissory estoppel, equitable estoppel, invasion of
privacy and misrepresentation.
(c)Releasees. The term "Releasees" includes: New Jersey Resources Corporation
and its subsidiaries and affiliates, including, but not limited to, New Jersey
Natural Gas Company, Commercial Realty and Resources Corporation, Conserve to
Preserve Foundation, New Jersey Natural Gas Company Charity, Inc., NJNR Pipeline
Company, NJR Clean Energy Ventures Corporation, NJR Energy Services Company, NJR
Home Services Company, NJR Pipeline Company, NJR Plumbing Services, Inc., NJR
Retail Holdings Corporation, NJR Service Corporation, and NJR Storage Holdings
Company (each, including New Jersey Resources Corporation, an "Affiliate") and,
each of their past and present employees, officers, directors, attorneys,
owners, partners, insurers, benefit plan fiduciaries and agents, and all of
their respective successors and assigns.


 




















--------------------------------------------------------------------------------







Ms. Mariellen Dugan
August 18, 2017
Page 5


(d)Known and Unknown Claims.
Please note also that this General Release includes all Claims known or unknown
by you, those that you may have already asserted or raised as well as those that
you have never asserted or raised.
(e)For purposes of this Agreement, the term "General Release" shall refer to
this Paragraph 3 and all of its subparagraphs.
4. Non-Released Claims. The General Release in Paragraph 3 above does not apply
to:
(a)Any Claims for vested benefits under any Company retirement, 401(k),
profit-sharing or other deferred compensation plan;
(b)Any Claims to require the Company to honor its commitments set forth in this
Agreement;
(c)Any Claims to interpret or to determine the scope, meaning, enforceability or
effect of this Agreement;
(d)Any Claims that arise after you have signed this Agreement;
(e)Any Claims for worker's compensation benefits, any Claims for unemployment
compensation benefits, and any other Claims that cannot be waived by a private
agreement; and
(f)Any rights under, or the benefit of, any Company by-law, insurance policy or
other indemnification rights (including, but not limited to, the payment or
advancement of attorneys' fees or the selection of legal counsel) that you may
have at any time relating to your service as an employee or officer of the
Company (or of any of the other Releasees).
The General Release is subject to and restricted by your Retained Rights in
Paragraph 5.
5.    Retained Rights.
(a)    Regardless of whether or not you sign this Agreement, nothing in this
Agreement is intended to, or shall be interpreted to, restrict or otherwise
interfere with your: (i) obligation to testify truthfully in any forum; (ii)
right and/or obligation to contact, cooperate with, provide information to--or
testify or otherwise participate in any action, investigation or proceeding
of--any federal, state or local government agency, commission or entity
(including, but not limited to, the U.S. Equal Employment Opportunity Commission
("EEOC") the Securities and Exchange Commission ("SEC") or the Department of
Labor ("DOL"); or




--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 6


(iii) right and/or obligation to disclose any information or produce any
documents as is required by law or legal process.
(b)Further, this Agreement, including the General Release in Paragraph 3, does
not prevent you from contacting or filing a charge with any federal, state or
local government agency, commission or entity (including, but not limited to,
the EEOC or the SEC). However, the General Release does prevent you, to the
maximum extent permitted by law, from obtaining any monetary or other personal
relief for any of the Claims you have released in Paragraph 3 with regard to any
charge you may file or which may be filed on your behalf. Notwithstanding the
foregoing, nothing in this Agreement limits your right to receive an award for
information provided to the SEC, the DOL, or any other government agency,
commission or entity.
6.    Adequacy of Consideration.
You acknowledge and agree that the Company's Severance Benefits under Paragraph
2 above:
(a)Are not required by any policy, plan or prior agreement;
(b)Constitute adequate consideration to support your General Release in
Paragraph 3 above; and
(c)Fully compensate you for the Claims you are releasing.
For purposes of this paragraph, "consideration" means something of value to
which you are not already entitled.
7.    Prohibition on Your Using or Disclosing Confidential Information.
(a)Regardless of whether you sign this Agreement, you are prohibited from using
or disclosing Confidential Information which you created or acquired in the
course of your employment with the Company and which is not generally known by
or readily accessible to the public, relating to the Company, New Jersey
Resources Corporation, Conserve to Preserve Foundation, New Jersey Natural Gas
Company Charity, Inc., NJNR Pipeline Company, NJR Energy Services Company, NJR
Pipeline Company, NJR Service Corporation, and NJR Storage Holdings Company.
(b)"Confidential Information" means any confidential, proprietary, and/or trade
secret information, including, but not limited to, the following categories of
information:
•Regulatory initiatives;
•Allocation of resources;
•Business plans;
•Financial plans;





--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 7




•
Information regarding NJNG's rate structure, tariff design, sales volumes,
margins, and marketing strategies;

•
Strategic plans;

•
Allocation of resources for new initiatives;

•
Confidential competitive intelligence;

•
Regulatory relationship strengths and weaknesses;

•
Regulatory strategy;

•
Government affairs plans and strategies;

•
Information on staffing, finance, employee performance, and compensation of
others;

•
Litigation strategies, including, but not limited to, rate case strategies;

•
Information, plans and strategies related to the construction and/or operation
of natural gas transmission and/or distribution infrastructure, including, but
not limited to, the PennEast pipeline and/or the NJNG Southern Reliability Link
pipeline;

•
Customer information;

•
Attorney-client communications; and/or

•
Attorney work product.

The prohibition and requirements in this Paragraph 7 and in Paragraph 8 below
are subject to and limited by your Retained Rights in Paragraph 5 above.
(c)    Nothing in this Agreement is intended to, or shall be interpreted to,
prohibit disclosure of information to the limited extent permitted by and in
accordance with the federal Defend Trade Secrets Act of 2016 ("DTSA"). Stated
otherwise, disclosures that are protected by the DTSA as follows do not violate
this Agreement. The DTSA provides that: "(1) An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that — (A) is made — (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal." The
DTSA further provides that: "(2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual — (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order."
8.    Duty to Notify General Counsel.
Regardless of whether you signed this Agreement, and in order to protect
Confidential Information, in the event you receive a request or demand, orally,
in writing, electronically or otherwise, for the disclosure or production of
Confidential Information which you created or acquired in the course of your
employment (as defined above in Paragraph 7), you must notify immediately the
Company's Senior Vice President and General Counsel by calling her at the
following phone number: 732-919-8039. Regardless of whether you are







--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 8


successful in reaching the Senior Vice President and General Counsel by
telephone, you also must notify her immediately in writing, via certified mail,
at the following address: Nancy A. Washington, Esq., 1415 Wyckoff Road, P.O. Box
1468, Wall, NJ 07719. A copy of the request or demand as well as all documents
potentially responsive to the request or demand shall be included with the
written notification. You shall wait a minimum of ten (10) days (or the maximum
time permitted by such legal process, if less) after sending the letter before
making a disclosure or production to give the Company time to determine whether
the disclosure or production involves Confidential Information, in which event
the Company may seek to prohibit and/or restrict the production and/or
disclosure and/or to obtain a protective order with regard thereto. This
obligation shall not apply in the event of requests or demands for Confidential
Information from any government agency or entity (federal, state or local).
9.     Return of Company Property and Documents. Regardless of whether you sign
this Agreement, and as a condition of receiving the Severance Benefits set forth
in Paragraph 2 above:
(a)You must return to the Company's Human Resources Department, retaining no
copies or excerpts, (i) all Company property (including, but not limited to,
office, desk or file cabinet keys, Company identification/pass cards,
Company-provided credit cards and Company equipment, such as computers and
prints outs) and (ii) all Company documents (including, but not limited to, all
hard copy, electronic and other files, forms, lists, charts, photographs,
correspondence, computer records, programs, notes, texts, memos, disks, DVDs,
etc.);
(b)You also must download all Company-related electronically stored information
(including, but not limited to, emails) from any personal computer and/or other
storage devices or equipment or personal email accounts and return all
downloaded material or otherwise electronically stored information and
completely remove all such electronically stored information from the hard drive
of such personal computer, all other storage devices, any cloud storage and/or
personal email accounts, retaining I, no copies or excerpts; and
(c)You must certify in writing that you have complied with your obligations
under this Paragraph 9 by signing the Certification attached to this Agreement
as Exhibit "A", and promptly returning it to me.
10.    Non-Disparagement. You agree that you will not make any defamatory or
disparaging comments, in writing, orally or electronically, about the Company,
any of the other Affiliates, their respective products and services, or their
past, present and future officers, agents, directors, supervisors, employees or
representatives. This restriction is subject to and limited by your Retained
Rights in Paragraph 5 above. Nothing in this Paragraph, however, shall be
interpreted to prevent you from providing truthful information to, or testimony
before, any judicial or other governmental authorities or agencies as may be
permitted by law.
11.    Unemployment. The Company shall not contest any claim you may file for
unemployment compensation. However, the Company will submit information to the





--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 9


Unemployment Compensation Board as may be requested of it with regard to any
claim you may file. You understand that the determination of your eligibility
for unemployment compensation is made solely by the Unemployment Compensation
Board and not by the Company. This Agreement, including the General Release,
shall remain in full force and effect, even if your application for unemployment
compensation is denied or reduced by the severance received.
12.    Cooperation. You agree that:
(a)You will make yourself reasonably available to the Company or New Jersey
Resources Corporation by telephone to assist the Company or New Jersey Resources
Corporation in connection with any matter relating to your job duties,
responsibilities and services provided by you on behalf of the Company prior to
your separation from the Company.
(b)You further agree that you will cooperate fully with the Company or New
Jersey Resources Corporation in the defense or prosecution of any claims or
action now in existence or which may be brought or threatened in the future
against or on behalf of the Company, New Jersey Resources Corporation or any of
their directors, shareholders, officers or employees. Such cooperation may
include, but not be limited to, being reasonably available to meet with the
Company, New Jersey Resources Corporation or any of their representatives to
prepare for any proceeding (including depositions, fact-findings, arbitrations,
trials) to provide affidavits, to assist with any audit, inspection, proceeding
or other inquiry, and to act as a witness in connection with any litigation or
other legal proceeding affecting the Company or New Jersey Resources
Corporation. The Company shall reimburse you for reasonable documented travel
expenses incurred when your presence is required in person.
(c)The obligations set forth in this Paragraph 12 are subject to and limited by
your Retained Rights in Paragraph 5 above.
13.    Form 8-K Filing/Other Communications. New Jersey Resources Corporation
shall file a Form 8-K, as well as a copy of this Agreement, with the Securities
& Exchange Commission, stating only that you have resigned. The Company shall
not issue any external press release concerning your resignation. Your
resignation shall be announced internally as agreed upon by you and the Company.
14.    Restrictive Covenants.
(a)You agree that, through August 31, 2018 ("the Restricted Period"), you will
not on your own behalf, in the service or on behalf of others, or in any other
capacity, directly or indirectly:
(i)Solicit, recruit, hire, recommend, induce or otherwise cause or attempt to
influence, directly or indirectly, any employee, consultant or contractor of the







--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 10


Company to terminate such employment, consulting or contractor relationship with
the Company or to limit or reduce the services they provide to or on behalf of
the Company;
(ii)Employ or retain, or encourage or assist any person or entity to employ or
retain any individual who was employed by the Company at any time during the
preceding twelve-month period; or
(iii)Direct or do any act or thing which may interfere with or adversely affect
the relationship (contractual or otherwise) of the Company with any Customer,
Prospective Customer, vendor, supplier or contractor of the Company, or
otherwise induce or attempt to induce any Customer, Prospective Customer,
vendor, supplier or contractor to cease doing business, not do business, reduce
or otherwise limit its business with the Company.
(iv)For purposes of this Paragraph 14(a): (A) "Customer" shall mean those
persons or entities for whom or which the Company performed services or to whom
or which the Company sold or licensed its products, during the twelve months
preceding the cessation of your employment or twelve months thereafter; and (B)
"Prospective Customer" shall mean persons or entities whose business was
solicited or was planned to be solicited by the Company during the twelve months
preceding the cessation of your employment or twelve months thereafter.
(b)You agree that the Severance Benefits in Paragraph 2 constitute adequate
consideration for the restrictions in this Paragraph 14.
(c)You acknowledge that the restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
reasonable for such purpose. You agree that any breach or threatened breach of
this Agreement by you will cause material and irreparable damage to the Company,
the amount of which may be extremely difficult or impossible to establish, thus,
making any remedy at law or damages inadequate. Accordingly, you agree that in
the event of such a breach or threatened breach, the Company shall be entitled,
in addition to any monetary damages and to any other remedies that may be
available to the Company under this Agreement and at law, to seek an order or an
injunction restraining any breach or threatened breach of this Agreement. This
right shall be in addition to any other remedy available to the Company in law
or equity.
(d)In the event of your breach or threatened breach of this Agreement, and the
Company's successful enforcement of this Agreement against you, you agree to
reimburse the Company for any and all fees, expenses and costs (including, but
not limited to, reasonable attorneys' fees and court costs) incurred by the
Company in bringing its action, regardless of whether the scope of the Agreement
is reformed or otherwise modified by the court. You recognize that nothing in
this Agreement is intended to limit any remedy of the Company under applicable
state or federal civil and criminal law. It is expressly agreed that the Company
shall be entitled to recover damages caused by your breach, and that, in
addition to any damages or other remedies it may recover, the Company shall also
be entitled to refrain from paying any Severance Benefits set forth in Paragraph
2 above and to recover from you reimbursement for





--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 11


the value of any such Severance Payments already paid to you prior to your
breach. In the event of a breach or alleged breach by you of any of the
provisions of Paragraph 14, the restrictions contained in Paragraph 14 shall be
extended by a period of time equal to the period of such breach, it being the
intention of the parties hereto that the running of the restriction period shall
be tolled until such breach is resolved (including the period of any court
proceedings necessary to stop such violation).
(e)    If any covenant or part of any covenant contained in this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the same shall not affect the remainder of such covenant or any other covenants,
which shall be given full effect, without regard to the invalid portions, and
any such court shall have the power to modify any covenant to the extent
necessary to render it enforceable and, in its modified form, said covenant
shall then be enforceable to the maximum extent permitted by law
15.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.
16.Statement of Non-Admission. Nothing in this Agreement is intended as, or
shall be construed as, an admission or concession of liability or wrongdoing by
you, the Company or any other Releasee as defined above. Rather, the proposed
Agreement is being offered for the sole purpose of settling cooperatively and
amicably any and all possible disputes between the parties.
17.Interpretation of Agreement. Nothing in this Agreement is intended to violate
any law or shall be interpreted to violate any law. If any paragraph or part or
subpart of any paragraph in this Agreement or the application thereof is
construed to be overbroad and/or unenforceable, then the court making such
determination shall have the authority to narrow the paragraph or part or
subpart of the paragraph as necessary to make it enforceable and the paragraph
or part or subpart of the paragraph shall then be enforceable in its/their
narrowed form. Moreover, each paragraph or part or subpart of each paragraph in
this Agreement is independent of and severable (separate) from each other. In
the event that any paragraph or part or subpart of any paragraph in this
Agreement is determined to be legally invalid or unenforceable by a court and is
not modified by a court to be enforceable, the affected paragraph or part or
subpart of such paragraph shall be stricken from the Agreement, and the
remaining paragraphs or parts or subparts of such paragraphs of this Agreement
shall remain in full force and effect; provided, however, that upon any fording
by a court of competent jurisdiction that the General Release set forth in
Paragraph 3 above is illegal, void or unenforceable, you agree, promptly upon
the Company's request, to execute a general release that is legal and
enforceable.


18.    Entire Agreement. This Agreement constitutes the entire agreement between
the
parties and supersedes any and all prior representations, agreements, written or
oral,







--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 12


expressed or implied. This Agreement may not be modified or amended other than
by an agreement in writing signed by an officer of the Company.
19.Acknowledgment. You acknowledge and agree that, subsequent to the termination
of your employment, you shall not be eligible for any payments from the Company
or Company-paid benefits, except as expressly set forth in this Agreement. You
also acknowledge and agree that you have been paid for all time worked and have
received all other compensation owed to you, except for any payments owed to you
pursuant to Paragraph 1, which shall be paid to you regardless of whether you
sign this Agreement.
20.Assignment. This Agreement shall be binding upon and be for the benefit of
the parties as well as your heirs and the Company's successors and assigns.
21.Headings. The headings contained in this Agreement are for convenience of
reference only and are not intended, and shall not be construed, to modify,
define, limit, or expand the intent of the parties as expressed in this
Agreement, and they shall not affect the meaning or interpretation of this
Agreement.
22.Waiver. Waiver by a party of any breach of any provision of this Agreement by
the other party shall not operate nor be construed as a waiver of any subsequent
or other breach. No provision or breach of this Agreement may be waived except
by a written instrument signed by the party waiving such provision or breach,
which states that such party is waiving such provision or breach.
23.Representations. You agree and represent that:
(a)You have read carefully the terms of this Agreement, including the General
Release;
(b)You have had an opportunity to and have been encouraged to review this
Agreement, including the General Release, with an attorney;
(c)You understand the meaning and effect of the terms of this Agreement,
including the General Release;
(d)You knowingly and voluntarily waive your right to consider this Agreement for
a full twenty-one (21) days;
(e)Your decision to sign this Agreement, including the General Release, is of
your own free and voluntary act without compulsion of any kind;
(f)No promise or inducement not expressed in this Agreement has been made to
you;





--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 13


(g)You understand that you are waiving your Claims as set forth in Paragraph 3
above, including, but not limited to, Claims for age discrimination under the
Age Discrimination in Employment Act (subject to the limitations in Paragraph 4
above and your Retained Rights in Paragraph 5 above); and
(h)You have adequate information to make a knowing and voluntary waiver of any
and all Claims as set forth in Paragraph 3 above.
24.Revocation Period. If you sign this Agreement, you will retain the right to
revoke it for seven (7) days. If you revoke this Agreement, you are indicating
that you have changed your mind and do not want to be legally bound by this
Agreement. The Agreement shall not be effective until after the Revocation
Period has expired without your having revoked it. To revoke this Agreement, you
must send a certified letter to my attention at the following address: 1415
Wyckoff Road, P.O. Box 1468, Wall, NJ 07719. The letter must be post-marked
within seven (7) days of your execution of this Agreement. If the seventh day is
a Sunday or federal holiday, then the letter must be post-marked on the
following business day. If you revoke this Agreement on a timely basis, you
shall not be eligible for the Severance Benefits set forth in Paragraph 2 above.
25.Offer Expiration Date. If you do not sign this Agreement and deliver to me an
electronic (PDF) copy by 12:00 p.m. on August 18, 2017, then this offer shall
expire and you will not be eligible for the Severance Benefits set forth in
Paragraph 2 above. You agree to provide an original of this Agreement with your
signature to me by 5:00 p.m. on August 21, 2017.
26.Taxes. You acknowledge and agree that you are solely responsible for paying
any federal, state or local taxes on the Severance Benefits paid pursuant to
Paragraph 2 above and the other benefits or payments pursuant to Paragraph 1
above, to the extent not withheld and that you shall defend, indemnify and hold
harmless the Company and the other Releasees as defined above for your failure
to pay any taxes owed, if any, on a timely basis. You further acknowledge and
agree that you have not received any tax advice from the Company or any Releasee
and that you are not relying upon any representation made by the Company or any
Releasee, or any attorney for the Company or any Releasee, with regard to the
taxability or non-taxability or the characterization of all or any portion of
the benefits or payments made under Paragraphs 1 and 2 above.


* * *


If you agree with the all of the terms of this Agreement, please sign below,
indicating that you understand, agree with and intend to be legally bound by
this Agreement, including the General Release, and return the signed Agreement
to me.







--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 14


Sincerely,
/s/Amanda E. Mullan
Amanda E. Mullan
Chief Human Resources Officer







UNDERSTOOD AND AGREED,
INTENDING TO BE LEGALLY BOUND:
/s/Mariellen Dugan
Mariellen Dugan
August 18, 2017
Date
/s/Edward Cerasia II
Witness








--------------------------------------------------------------------------------








Ms. Mariellen Dugan
August 18, 2017
Page 15


EXHIBIT A
CERTIFICATION FOR RETURN OF COMPANY PROPERTY AND DOCUMENTS
I, Mariellen Dugan, CERTIFY THAT:


1.    I have returned to Amanda Mullan of the Company's Human Resources
Department, retaining no
copies or excerpts, all Company property in my possession, custody or control,
including, but not limited to, office, desk or file cabinet keys, Company
identification/pass cards, Company-provided credit cards and Company equipment,
such as computers and prints outs.
2.    I have returned to    of the Company's Human Resources Department,
retaining no
copies or excerpts, all Company documents in my possession, custody or control,
including, but not limited to, all hard copy, electronic and other files, forms,
lists, charts, correspondence, computer records, notes, memos, disks, drives,
DVDs, etc.
3.    1 have made a diligent search of my personal computers and/or other
storage devices or equipment
(including, but not limited to, 'Phones, Droids, thumb or other drives) cloud
storage, and of my personal email accounts for any Company-related documents,
communications (including, but not limited to, emails) and any other
electronically stored information relating to the Company. This search revealed
that I
[Check the applicable box below.]
a.[ ] had Company-related documents, communications or other information.
b.[X ] did not have any Company-related documents, communications or other
information.
4.    If I checked box 3[a] above, I have downloaded all Company-related
documents, communications or
other information in my possession custody or control, returned them to    of
the Company's
Human Resources Department, and completely removed them from the hard drive of
such personal computer and/or all other storage devices, cloud storage or
personal email accounts, retaining no copies or excerpts.
5.    1 returned the information on      2017 using the following method of
delivery:
—————————————————————————————————————————
6.    I no longer have any Company property, documents, communications or
electronically stored
information (or copies or excerpts) in my possession, custody or control.


THE INFORMATION ABOVE IS TRUE TO THE BEST OF MY KNOWLEDGE.




UNDERSTOOD AND AGREED,
INTENDING TO BE LEGALLY BOUND:
/s/Mariellen Dugan
 
/s/Edward Cerasia II
Mariellen Dugan
 
Witness (signature)
August 18, 2017
 
Edward Cerasia II
Date
 
Witness (print name)






